Citation Nr: 1728165	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  13-16 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a low back condition.

2.  Entitlement to service connection for a hernia.

3.  Entitlement to service connection for a right knee condition.

4.  Entitlement to service connection for a left knee condition, to include as secondary to a right knee condition.

5.  Entitlement to service connection for a right shoulder condition.

6.  Entitlement to service connection for gout.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to January 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in December 2015.  

When last on appeal, in March 2016, the Board denied service connection for hypercholesterolemia and reopened previously denied claims of service connection for a low back condition, hernia and left ear hearing loss.  The Board also remanded the remaining claims on appeal for additional development and consideration.

On remand, in a September 2016 rating decision, the RO granted service connection for left ear hearing loss and tinnitus.  As the grant of service connection is a full grant of the benefits sought on those claims, they are no longer before the Board.  

The decision below addresses the claims pertaining to gout, right knee, left knee and right shoulder.  The pertaining to a low back disorder and hernia are addressed in the REMAND portion of the decision below and are REMANDED to the RO.
FINDINGS OF FACT

1. Service connection for gout is denied, as there is no competent and credible evidence of treatment during service, to include lay statements from the Veteran providing details as to a general period when gout was diagnosed during service, and the first medical records as to gout post-service are from late 2005, more than 20 years after service.

2. Service connection for a right knee disorder, to include arthritis, is denied, as there is no competent and credible evidence of treatment during service, to include lay statements from the Veteran providing any detail as to treatment or incident during service, and the first medical records as to gout post-service are from the late 2000s, more than 20 years after service, which do not reveal any history of on-going right knee symptomatology.

3. Service connection for a left knee disorder, to include arthritis, is denied, as there is no competent and credible evidence of treatment during service, to include lay statements from the Veteran providing any detail as to treatment or incident during service, and the first medical records as to gout post-service are from the late 2000s, more than 20 years after service, which do not reveal any history of on-going right or left knee symptomatology.

4. Service connection for a right shoulder disorder, to include arthritis, is denied, as there is no competent and credible evidence of treatment during service, to include lay statements from the Veteran providing any detail as to treatment or incident during service, and the first medical records as to right shoulder post-service are from the 2000s, more than 20 years after service, which do not reveal any history of on-going right shoulder symptomatology prior to 2000, 17 years after service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for gout have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for a right shoulder disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I. Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004)). 

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred or aggravated during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying active service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

II. Analysis

The Veteran asserts that his disabilities are related generally to the day-to-day rigors of military life along with heavy lifting, which was required for his military occupational specialty (equipment records and parts specialist).

In this case, the Veteran's service treatment record (STRs) are absent of any complaints or treatment for the two-and-a-half years he was in service for the issues on appeal.  He reports having been treated at Madigan Hospital at Fort Lewis.  The hospital indicated that records for the Veteran could not be found.  The Veteran, at the Board hearing indicated that he had been informed of the unavailability of these records.  Hearing Transcript at 14.  

Thus, the Board has only the Veteran's statements and the post-service treatment records, all of which are from recent years, upon which it can adjudicate the claims.  Where the Veteran has given more than a generic statement of an injury that occurred during service, the Board finds that the Veteran's lay statements are credible as to what occurred, and the best evidence of record.  Where he has not done so, the Board is left with only the post-service medical evidence of record, as the Veteran has not made statements which the Board feels it can find credible.

Gout

With regard to the Veteran's gout, a VA examination was conducted in May 2016 pursuant to the Board's remand.  The examiner noted that gout had onset in November 2005 and was manifested by pain in the left knee followed by pain in the right knee soon thereafter.  A few months earlier in September 2005, uric acid measured 7.4 milligrams per deciliter.  In December 2007, right ankle pain due to gout was noted.  In January 2008, left foot pain, probably due to gout was noted.  In May 2014, uric acid measured 9.8 milligrams per deciliter.  In April 2015, high uric acid and gout was also noted.

The Veteran's testimony is circular when it comes to whether he was treated for gout during service.  He testified that he thinks he was told by a doctor during service that he had gout, but this appears to be a statement of his belief that his gout started in service.  See Hearing Transcript p. 16.  In any event, because of the Veteran's equivocation in his testimony and general lack of recollection on the issue, the Board finds the Veteran credible in stating his belief, but not in recalling whether he was diagnosed with gout. 

The Board also notes that in the treatment records in the claims file, there is no indication of gout until late 2005, more than 20 years after service.  Had the Veteran been previously diagnosed with gout, during service or afterward, he would have likely mentioned this to the treating clinician who would have noted the Veteran's report in these records.

Finally, the examiner opined that it was less likely than not that the Veteran's gout was incurred in service related to service.  The examiner noted that there were no evaluations for gout in service and that, in fact, gout was not present until 2005, more than 20 years after service.  The Board finds the opinion persuasive as it was based on an examination, review of the Veteran's records and history and is consistent with the timeline of the onset of the Veteran's gout.

For these reasons, and in the absence of any other competent and credible evidence of record, to include statements of the Veteran which might provide details about treatment-information which would be extremely beneficial to his claim-or a reported history of gout or gout-like symptoms pre-dating the 2005 diagnosis in medical records from 2005 when the Veteran was diagnosed with gout, the Board finds that service connection for gout is not warranted because of post-service onset without sufficient evidence of a nexus to service.

Any statement by the Veteran asserting a nexus between his service and gout is contrary to the evidence of record, and, in any event the Veteran is not competent to make such statement as he lacks the requisite medical training or expertise as to the complex medical question in this case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Knees

The Veteran claims that, separate and apart from his gout, his arthritis in the knees was caused by service and that his left knee arthritis was caused by his right knee arthritis.  

During his Board hearing, the Veteran first stated that he did not remember seeking treatment for his knees during service, but asserted a belief that his knees were injured in the military due to heavy lifting.  Transcript at 8.  He also asserted that his treatment at the VA clinic was during active service.  This is incorrect.  He separated from 1983, and records from VA begin around 2005.  The Veteran then stated that VA doctors "told me that maybe this time I hurt my knee while I was in the military but I still go to the check-ups at [the VA clinic]?"  Transcript at 9.  This statement, if anything, seems to express the Veteran's hope that doctors in the future will tell him his knee arthritis is related to service.  The Board does not interpret this statement as an assertion that a VA doctor told the Veteran that any knee disorder was related to service, especially given the absence of medical records documenting a history of knee problems post-service before the mid-2000s, or treatment records from the mid-2000s onward, none of which reveal a history of knee disorders between 1983 and the mid-2000s.

Further, the May 2016 VA examiner, after a thorough review of the record, also provided a negative nexus opinion.  The VA examiner noted that the first mention of knee pain was from 2008, that a treating clinician in May 2010 found knee disorders as most likely due to heavy work associated with the Veteran's job in road construction.  Although service connection for the left knee on a secondary basis is moot because service connection for a right knee condition is being denied, the Board also notes that the examiner also opined that the left knee condition was not due to any right knee condition because the knees became symptomatic at approximately the same time in 2008.

Moreover, the evidence does not show that arthritis of the knees manifested within a year of service and there is insufficient evidence to show a continuity of symptomatology since service.

Therefore, given that the Veteran has provided no details as to any treatment during service-even though this information would be beneficial to the claim, the lack of complaints about knee problems until the 2000s-more than 20 years after separation from service, the absence of medical history in those reports from the 2000s revealing symptomatic knees, and the negative nexus opinions of record, the Board finds that service connection is not warranted for either knee as there is insufficient evidence of a nexus between the current conditions and military service, including based on the May 2016 VA examiner's opinion.  Necessarily from that conclusion, that service connection for the left knee as secondary to the right knee, is not warranted.

Any statement by the Veteran asserting a nexus between his service and his knee arthritis is contrary to the evidence of record, and, in any event the Veteran is not competent to make such statement as he lacks the requisite medical training or expertise as to the complex medical question in this case.  See Jandreau, 492 F.3d at 1377. 


Right Shoulder

The Veteran has a current diagnosis of degenerative arthritis in the right shoulder.  He asserts that his arthritis is related to heavy lifting during service.  At the May 2016 examination, the Veteran revealed that right shoulder pain onset around 2000 while lifting.  He reported no earlier history of a symptomatic right shoulder.  He also stated that he sometimes takes Aleve for his right shoulder pain, which he stated was prescribed by a doctor. 

At the Board hearing, the Veteran testified that he did not remember when he first sought treatment for his right shoulder.  Though he gave no indication of when or how such shoulder pain started, he states his first treatment was at Madigan Hospital.  The Board finds that these statements do not include sufficient detail to provide a credible basis upon which a grant of service connection can be based.

Further, the May 2016 examiner found that the Veteran's right shoulder arthritis was less likely than not related to service.  In doing so, the examiner noted the lack of medical records from service, the first treatment for a right shoulder condition in 2009, and the Veteran's post-service employment in road construction.  The Board also notes the lack of Veteran-reported history of a right shoulder condition before 2000, 17 years after service.

Moreover, the evidence does not show that arthritis of the right shoulder manifested within a year of service and there is insufficient evidence to show a continuity of symptomatology since service.

Any statement by the Veteran asserting a nexus between his service and his right shoulder arthritis is contrary to the evidence of record, and, in any event the Veteran is not competent to make such statement as he lacks the requisite medical training or expertise as to the complex medical question in this case.  See Jandreau, 492 F.3d at 1377. 

Given the lack of competent and credible evidence in favor of the claim, as detailed above, the Board finds that service connection for a right shoulder disorder is not warranted.

For these four claims, the preponderance of the evidence is against the claim, there is no doubt to be resolved, and service connection for gout, a right knee condition, left knee condition, and right shoulder condition is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for gout is denied.

Service connection for a right knee condition is denied.

Service connection for a left knee condition is denied.

Service connection for a right shoulder condition is denied.


REMAND

As stated above, where the Veteran has provided some detail which could allow the Board to discern information as to a potential injury during service, the Board finds the Veteran's statements credible enough to warrant further exploration.

With regard to the back, the Veteran has stated that he went to sick call in 1982 for a back condition and was given pills.  He claims he was seen after service, but he could not recall where.  In rendering a negative nexus opinion, the May 2016 examiner noted a May 2010 evaluation in which the treating physician opined that symptoms were likely due to the physical nature of the Veteran's occupation in road construction.  The examiner also concluded that an x-ray from May 2016 indicated findings consistent with normal wear and tear from prolonged heavy work.  However, the Veteran reportedly had assignments during service involving prolonged heavy work.  Given the unavailability of records from Madigan Hospital, the lay statements of the Veteran providing some detail indicating treatment for a low back condition during service, and the nature of the Veteran's work during service, the Board finds that an addendum opinion is needed.  Such opinion should accept the Veteran's report of treatment during service as true and consider the nature of the tasks associated with the Veteran's assignments during service.

The Veteran also reported onset of a hernia in 1981 or 1982 while on active duty.  He reported being taken to the hospital, being told he had a hernia, and being given pills for a month.  In 1990, his symptoms returned upon heavy lifting.  He ultimately had a hernia surgery in 2010.  The May 2016 examiner noted only that the Veteran's separation examination was negative for a hernia and that the Veteran was diagnosed with a hernia post-service in 2008.  Given this history of hernia-related symptoms, an addendum opinion is needed to address the Veteran's reports of hernia during service and in 1990.

Accordingly, these issues are REMANDED for the following actions:

1.  Forward the claims file to an appropriate medical professional for addendum opinions as to the nature and etiology of his low back disorder, diagnosed as lumbar strain, and hernia, diagnosed as left inguinal hernia.  The entire claims file must be reviewed in conjunction with the examination.  The need for additional examination is left to the discretion of the examiner.

The examiner is to opine as to:

(A) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hernia was incurred in or is otherwise related to the Veteran's active military service; and

(B) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's lumbar strain was incurred in or is otherwise related to the Veteran's active military service.

In addressing the above, the examiner should consider the Veteran's reports of treatment during and after service for these conditions, even where records of such treatment are not of record.  This includes reported treatment for a low back condition during service; reported treatment for a hernia in 1981 or 1982; and complaints of hernia symptoms in 1990.  A complete rationale for all opinions expressed should be provided.

2.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


